Citation Nr: 1522501	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  12-00 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to November 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2015, the Veteran provided testimony at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.

The Board's decision below grants reopening of the Veteran's claims of entitlement to service connection for left shoulder and cervical spine disabilities.  The reopened claims are addressed in the Remand that follows the ORDER section of the decision.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  In August 2005, the RO issued a rating decision which denied the Veteran's claim seeking service connection for a left shoulder disability; the Veteran did not appeal this decision or submit any pertinent evidence within the appeal period.

2.  The evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a left shoulder disability.

3.  In July 2008, the RO issued a rating decision which denied the Veteran's claim seeking service connection for a cervical spine disability (claimed as a neck disability); the Veteran did not appeal this decision or submit any pertinent evidence within the appeal period.

4.  The evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for cervical spine disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In August 2005, the RO issued a rating decision which denied the Veteran's claim seeking service connection for a left shoulder disability.  Notice of the RO's August 2005 rating decision was sent to the Veteran that same month.  He did not file a timely notice of disagreement with this decision or submit any pertinent evidence within the appeal period.

The RO's August 2005 rating decision denied service connection for a left shoulder disability on the basis that no left shoulder disability was shown during service, and that no left shoulder disability was shown currently.  Despite finding no current left shoulder disability, the rating decision noted that post service treatment records showed complaints of left arm pain and weakness, which were symptoms of the Veteran's cervical spine disability.  

In July 2008, the RO issued a rating decision which denied the Veteran's claim seeking service connection for a cervical spine disability (claimed as a neck condition).  Notice of the RO's July 2008 rating decision was sent to the Veteran that same month.  He did not file a timely notice of disagreement with this decision or submit any pertinent evidence within the appeal period.

The RO's July 2008 rating decision denied service connection for a cervical spine disability on the basis that no cervical spine disability was shown during service or within the first post service year; and that there was no competent evidence linking the Veteran's current cervical disability to service.

In March 2010, the Veteran filed to reopen his claims of entitlement to service connection for left shoulder and cervical spine disabilities.

Evidence received since the RO's August 2005 rating decision includes the record of a June 2011 X-ray examination of the Veteran's left shoulder showing that acromioclavicular joint degenerative changes were present.  Thus, evidence of a current left shoulder disability has been submitted.  In addition, the Veteran submitted a November 2011 medical opinion letter from F.L., M.D., a VA physician.  In the letter, Dr. L. noted that the Veteran had been diagnosed with cervical stenosis with radiculopathy resulting in numbness and weakness in his left arm.  Dr. L. then opined that due to these medical conditions it was, "reasonable to have these problems evaluated for service connection."  Finally, in August 2010, the Veteran submitted a statement indicating that he injured his left shoulder and cervical spine playing flag football and baseball during his active service.
  
This evidence is not cumulative or redundant of the evidence previously of record.  In addition, the new evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection for left shoulder and cervical spine disabilities.  Therefore, it is new and material, and reopening the claims of entitlement to service connection for left shoulder and cervical spine disabilities is warranted.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for entitlement to service connection for a left shoulder disability is granted.

The Board having determined that new and material evidence has been received, reopening of the claim for entitlement to service connection for a cervical spine disability is granted.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

A.  Examination and Medical Opinion Required

In November 2011, F.L., M.D., a VA physician, submitted an opinion letter indicating that the Veteran had been diagnosed with cervical stenosis with radiculopathy resulting in numbness and weakness of his left arm.  Dr. L. then opined that it was reasonable to have these disabilities evaluated for service connection.

It is reasonable to assume that Dr. L., a VA physician, is aware of the requirements to establish a claim of entitlement to service connection.  Accordingly, the Veteran should be provided the appropriate examination to determine whether his current left shoulder and cervical spine disabilities are related to service.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  The RO or the AMC should then arrange for the Veteran to be scheduled for an examination by a physician with sufficient expertise to determine the nature and etiology of all left shoulder and cervical spine disorders present during the pendency of the claims.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on the examination results and the review of the Veteran's pertinent history, the examiner must identify all left shoulder and cervical spine disorders that have been present during the period of the claims.

For each left shoulder and cervical spine disorder present during the period of the claims (March 2010 to the present), the examiner is to provide an opinion as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to the Veteran's active service.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.  

4.  Undertake any other indicated development.

5.  Then, adjudicate the Veteran's reopened claims on a de novo basis.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


